Petition by the Grievance Committee for the Second and Eleventh Judicial Districts (1) to discipline respondent, Steven B. Fidelman, an attorney and counselor-at-law admitted to practice in this court on January 9, 1980, for professional misconduct upon *416charges set forth in the petition; (2) to suspend respondent from the practice of law pending the outcome of this proceeding based upon the respondent’s admissions set forth in the transcript of his testimony on the hearing of January 16, 1986, his abandonment of his law practice and his failure to cooperate with the Grievance Committee; and (3) to appoint an attorney to take custody of the respondent’s files and inventory same and to take such action as seems indicated to protect the interests of respondent’s clients.
The issues raised by the petition and respondent’s answer are referred to W. Bernard Richland, Esq., 200 Park Avenue, New York, N. Y. 10017, as Special Referee to hear and report, with his findings upon each of the issues.
The respondent Steven B. Fidelman, is suspended from the practice of law immediately pending the further order of this court.
The Presiding Justice of this court will designate an attorney to take custody of and to take inventory of the respondent’s files in the near future. Mollen, P. J., Lazer, Mangano, Gibbons and Hooper, JJ., concur.